SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Hughes Landing Boulevard Ste 800 The Woodlands, TX (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (281)475-2600 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 19,792,124 shares of common stock, $.01 par value per share, outstanding on August 28, 2015. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES Form 10-Q For the QUARTERLY PERIOD ENDED JULY 31, 2015 INDEX Page PART I ITEM1. Financial Statements (Unaudited) 3 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 45 ITEM4. Controls and Procedures 45 PARTII ITEM1. Legal Proceedings 46 ITEM1A. Risk Factors 46 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 46 ITEM3. Defaults Upon Senior Securities 46 ITEM4. Mine Safety Disclosures 46 ITEM5. Other Information 46 ITEM6. Exhibits 47 Signatures 48 2 PART I ITEM 1. Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, January 31, (in thousands) (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $4,199 as of July 31 and January 31, 2015 Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes 33 Income taxes receivable Restricted deposits - current Other Assets held for sale Current assets of discontinued operations Total current assets Property and equipment: Land Buildings Machinery and equipment Less - Accumulated depreciation ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits - long term Deferred income taxes Deferred financing fees, net Long-term retainage Other Other assets of discontinued operations Total other assets Total assets $ $ See Notes to Condensed Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS—(Continued) July 31, January 31, (in thousands, except per share data) (unaudited) (unaudited) LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Current maturities of long term debt 94 Accrued compensation Accrued insurance expense Other accrued expenses Income taxes payable Deferred income taxes Billings in excess of costs and estimated earnings on uncompleted contracts Current liabilities of discontinued operations Total current liabilities Noncurrent liabilities: Convertible notes, net Long-term debt 75 Accrued insurance expense Deferred income taxes Other Total noncurrent liabilities Equity: Common stock, par value $.01 per share, 60,000 shares authorized, 21,213 and 20,121 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Layne Christensen equity Noncontrolling interests Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation and amortization, and impairment charges shown below) Selling, general and administrative expenses (exclusive of depreciation and amortization shown below) Depreciation and amortization ) Impairment charges ) — ) — Restructuring costs ) Equity in losses of affiliates ) Gain on extinguishment of debt — — — Interest expense ) Other income, net Loss from continuing operations before income taxes ) Income tax benefit (expense) ) ) Net loss from continuing operations ) Net income (loss) from discontinued operations ) ) Net loss ) Net income attributable to noncontrolling interests — ) — ) Net loss attributable to Layne Christensen $ ) $ ) $ ) $ ) Earnings per share information attributable to Layne Christensen shareholders: Basic loss per share - continuing operations $ ) $ ) $ ) $ ) Basic income (loss) per share - discontinued operations ) ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share - continuing operations $ ) $ ) $ ) $ ) Diluted income (loss) per share - discontinued operations ) ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and dilutive See Notes to Condensed Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Foreign currency translation adjustments (net of taxes of $0 for 2015 and 2014) Reclassification adjustment for foreign currency translation, net of taxes of $0 for 2014 — — Other comprehensive (loss) income ) ) Comprehensive loss ) Comprehensive income attributable to noncontrolling interests — ) — ) Comprehensive loss attributable to Layne Christensen Company $ ) $ ) $ ) $ ) See Notes to Condensed Consolidated Financial Statements. 6 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED) Accumulated Total Capital In Other Layne Common Stock Excess of Accumulated Comprehensive Christensen Noncontrolling (in thousands, except share data) Shares Amount Par Value Deficit (Loss) Income Equity Interest Total Balance February 1, 2014 $ $ $ ) $ ) $ $ $ Net (loss) income — — — ) — ) ) Other comprehensive income — Issuance of nonvested shares 6 (6 ) — Treasury stock purchased and subsequently cancelled ) — ) — — ) — ) Forfeiture of nonvested shares ) (2 ) 2 — Distribution to noncontrolling interest — ) ) Share-based compensation — Balance July 31, 2014 $ $ $ ) $ ) $ $ $ Balance February 1, 2015 $ $ $ ) $ ) $ $ $ Net loss — — — ) — ) — ) Other comprehensive loss — ) ) — ) Issuance of nonvested shares 12 ) — Treasury stock purchased and subsequently cancelled ) (1 ) ) — — ) — ) Forfeiture of nonvested shares ) — Extinguishment of convertible notes — — ) — — ) — ) Share-based compensation — Balance July 31, 2015 $ $ $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements. 7 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW Six Months Ended July 31, (unaudited) (in thousands) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flow from operating activities: Depreciation and amortization Amortization of discount and deferred financing costs Gain on extinguishment of debt ) — Deferred income taxes ) ) Share-based compensation Equity in losses (earnings) of affiliates ) Dividends received from affiliates Restructuring activities Write-down of inventory — Impairment charges — Loss on sale of discontinued operations — Gain from disposal of property and equipment ) ) Changes in current assets and liabilities: Decrease (increase) in customer receivables ) Increase in costs and estimated earnings in excess of billings on uncompleted contracts ) ) Decrease (increase) in inventories ) Decrease in other current assets (Decrease) increase in accounts payable and accrued expenses ) Decrease in billings in excess of costs and estimated earnings on uncompleted contracts ) ) Other, net ) Cash used in operating activities ) ) Cash flow from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Proceeds from insurance contracts — Proceeds from redemption of preferred units — Deposit of cash into restricted accounts — ) Release of cash from restricted accounts Cash (used in) provided by investing activities ) Cash flow from financing activities: Borrowing under revolving loan facilities — Repayments under revolving loan facilities ) ) Net increase in notes payable — Proceeds from 8.0% convertible notes — Payment of debt issuance costs ) ) Principal payments under capital lease obligation ) ) Distribution to noncontrolling interests — ) Purchases and retirement of treasury stock ) ) Cash provided by financing activities Effects of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Condensed Consolidated Financial Statements. 8 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Accounting Policies and Basis of Presentation Description of Business—Layne Christensen Company (together with its subsidiaries “Layne”) is a global water management, construction and drilling company, providing responsible solutions for water, mineral and energy challenges. Layne operates throughout North America as well as in parts of Africa, Australia and South America. Its customers include government agencies, investor-owned water utilities, industrial companies, global mining companies, consulting and engineering firms, heavy civil construction contractors, oil and gas companies and agribusinesses. Layne has an ownership interest in certain foreign affiliates operating in Latin America. Fiscal Year – Layne’s fiscal year end is January31. References to fiscal years (in the form of “FY2016”, etc.) are to the twelve months ended on January 31 of that year. Investment in Affiliated Companies – Investments in affiliates in which Layne has the ability to exercise significant influence, but does not hold a controlling interest over operating and financial policies, are accounted for by the equity method. Layne evaluates its equity method investments for impairment when events or changes in circumstances indicate there is a loss in value of the investment that is other than a temporary decline. Principles of Consolidation – The Condensed Consolidated Financial Statements include the accounts of Layne and all of its subsidiaries where it exercises control. For investments in subsidiaries that are not wholly-owned, but where Layne exercises control, the equity held by the minority owners and their portions of net income (loss) are reflected as noncontrolling interests. All intercompany accounts and transactions have been eliminated in consolidation. Presentation—Layne’s unaudited Condensed Consolidated Financial Statements included herein have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America (“U.S.”) and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information. Accordingly, certain information and disclosures normally included in Layne’s annual financial statements have been condensed or omitted.These unaudited Condensed Consolidated Financial Statements should be read in conjunction with Layne’s consolidated financial statements included in Layne’s Annual Report on Form 10-K for the fiscal year ended January31, 2015 (“Annual Report”). Layne believes the unaudited Condensed Consolidated Financial Statements included herein reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the interim periods.The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the full year.In the Notes to Condensed Consolidated Financial Statements, all dollar and share amounts in tabulations are in thousands of dollars and shares, respectively, unless otherwise indicated.
